       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 1 of 45



                                                                                        FILED
                                                                              fASTUE.RSN.DISTRICT COURT ·"'"'
                              UNITED STATES DISTRICT COURT                               DISTRICT     NSAS
                              EASTERN DISTRICT OF ARKANSAS

                                  (NORTHERN DIVISION)



TERESA WILSON, RYAN SANDERS,                        Case No.:   ..3: ~/<:!V f::2.-.iJ/J.
SUSAN CANADA, TABATHA SIDI, JOLINA
MANLEY, HEATHER LOWREY,                             CLASS ACTION COMPLAINT
CASSANDRA MARTELL, ASHLEY POPA,
JESSICA DAYID, and LESLIE AINSWORTH,                DEMAND FOR JURY TRIAL
individually, and on behalf of all others
similarly situated,
                                                          This case assigned to District
                Plaintiffs,
                                                          and to Magistrate Judge--=L.....,µ,c=:;:::-1-,,...-;;..--
       V.

WALMART, INC.; and DOES 1 through 10,
inclusive,

                Defendants.



       Plaintiffs Teresa Wilson, Ryan Sanders, Susan Canada, Tabatha Sidi, Jolina Manley,

Heather Lowrey, Cassandra Martell, Ashley Popa, and Jessica David ("Plaintiffs"), on behalf of

themselves and the Class and Subclasses of all others similarly situated, bring this class action

against Defendant Walmart, Inc. ("Walmart" or "Parent's Choice" or "Defendant"), based on

Defendant's misleading, deceptive and unfair business practices with respect to the marketing,

advertising, labeling, packaging and sale of its baby food products, which contain levels of toxic

heavy metals.

                                    NATURE OF ACTION

       1.       This case involves a straightforward and systematic course of false, misleading,

and unlawful conduct: Defendant has misrepresented and falsely advertised that the baby food

products it sells are, among various things, organic, non-GMO, free from artificial flavors,



                                                1
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 2 of 45




colors, and preservatives, and "great for you." 1 Walmart's representations about its baby food

products indicate and lead consumers to believe that they are safe for consumption by infants and

young children.

       2.      Parents and other caregivers, including Plaintiffs and members of the Class and

Subclasses, reasonably believe that the baby food they purchase will be healthy, nutritious, and

free from harmful substances and contaminants. However, on February 4, 2021, The United

States House of Representatives Subcommittee on Economic and Consumer Policy, Committee

on Oversight and Reform ("Subcommittee") published a report ("Subcommittee Report"),

revealing its findings that numerous baby foods are "tainted with significant levels of toxic heavy

metals, including arsenic, lead, cadmium, and mercury." 2

       3.      Following reports alleging high levels of toxic heavy metals in baby foods, the

Subcommittee requested internal documents and test results from seven of the largest

manufacturers of baby food in the United States, including Walmart's Parent's Choice. However,

Parent's Choice refused to cooperate with the investigation. The Subcommittee found this lack of

transparency greatly concerning, fearing that they might be obscuring the presence of higher

levels of toxic heavy metals in their baby food products than their competitors' products. 3

       4.      In addition to the Subcommittee's investigation, Healthy Babies Bright Futures-

an alliance of nonprofit organizations, scientists and donors that design and implement programs

1   See e.g., https://www.walmart.com/ip/48-Pack-Parent-s-Choice-Organic-Stage-2-Banana-Baby-
Snack- l- 76-oz-Box/46831884; https://www.walmart.com/ip/Parent-s-Choice-Stage-3-White-Cheddar-
Baby-Snack-1-48-oz-Canister/23623499; https://www.walmart.com/ip/Parent-s-Choice-Toddler-Food-
Beny-Baby-Snack-1-oz-Bag/705920946.
2 See Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury,

Staff Report, Staff of H. Subcomm. On Econ. And Consumer Policy, Comm. On Oversight and
Reform, 117th Cong., https://oversight.house.gov/sites/democrats.oversight.house.gov/files/2021-
02-04%20ECP%20Baby%20Food%20StaftU/o20Report.pdf (Feb. 4, 2021) ("Subcommittee
Report").
3 Id. at 3.




                                                 2
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 3 of 45




to reduce babies' exposure to toxic chemicals-tested a variety of baby foods to determine the

levels of heavy metals contained in their products and published their report in or around

October 2019 ("Healthy Babies Bright Futures Report"). 4 The Healthy Babies Bright Futures

Report revealed that several of Walmart's baby food products contained unsafe levels of toxic

heavy metals. 5

       5.         Given the health risks associated with the consumption of high levels of toxic

heavy metals, the presence of these substances is material to consumers.

       6.         Defendant Walmart knew that the presence of toxic heavy metals in its baby food

products was material to consumers, which is evidenced by its representations that its baby food

products are organic, non-gmo, free from artificial flavors, colors, and preservatives, and "great

for you." 6 Yet Defendant chose to omit and conceal that its baby food products contained, or

were at risk of containing, levels of heavy toxic metals, and therefore deceptively misled

Plaintiffs and members of the Classes that purchased these products in reliance on Defendant's

representations.

       7.         Plaintiffs seek relief in this action individually, and on behalf of all other similarly

situated individuals who purchased Defendant's falsely and deceptively labeled baby food

products during the statute of limitations period, for breach of express and implied warranty,

fraud by omission, intentional and negligent misrepresentation, quasi contract, unjust

enrichment, and restitution, and for violations of North Carolina Unfair Trade Practices Act,

4 See generally Jane Houlihan and Charlotte Brody, What's in my baby's food?, Healthy Babies
Bright Futures (Oct. 2019), https://www.healthybabyfood.org/sites/healthybabyfoods.org/files/2020-
04/BabyFoodReport ENGLISH R6.pdf ("Healthy Babies Bright Futures Report").
5 See generally id
6   See e.g., https://www.walmart.com/ip/48-Pack-Parent-s-Choice-Organic-Stage-2-Banana-
Baby-Snack-l-76-oz-Box/4683 l 884;        https://www.walmart.com/ip/Parent-s-Choice-Stage-3-
White-Cheddar-Baby-Snack-l-48-oz-Canister/23623499; https://www.walmart.com/ip/Parent-s-
Choice-Toddler-Food-Berry-Baby-Snack- l -oz-Bag/705920946.



                                                     3
          Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 4 of 45




N.C. Gen. Stat.§ 75-1.1 et seq., Texas Deceptive Trade Practices and Consumer Protection Act,

Tex. Bus. & Com. Code §§ 17.41 et seq., Florida Deceptive and Unfair Trade Practices Act, Fla.

Stat. §§ 501.201 et seq., New York Deceptive Acts and Practices Act, N.Y. Gen. Bus. Law

§ 349, New York False Advertising Act, N.Y. Gen. Bus. Law§ 350, and Pennsylvania's Unfair

Trade Practices and Consumer Protection Law, 73 P.S. §§ 201-1 et seq.

                                          THE PARTIES

          8.    Plaintiff Ryan Sanders ("Plaintiff Sanders") is a citizen of the State of Oklahoma

and is a member of the Nationwide Class and the Oklahoma Subclass. Plaintiff Sanders

purchased a wide range of products from Walmart's Parent's Choice, including but not limited

to, various flavors of fruit pouches, rice cereal, and baby food jars during the applicable statutory

period.

          9.    Plaintiff Teresa Wilson ("Plaintiff Wilson") is a citizen of the State of Indiana and

is a member of the Nationwide Class and the Indiana Subclass. Plaintiff Wilson purchased a

variety of Parent's Choice jarred baby food products in multiple fruit flavors during the

applicable statutory period.

          10.   Plaintiff Susan Canada ("Plaintiff Canada") is a citizen of the State of North

Carolina and is a member of the Nationwide Class and the North Carolina Subclass. Plaintiff

Canada purchased multiple flavors of Parent's Choice Pouches, Yogurt Bites, Little Munchers,

Berry Bites, Stage 2 foods, as well as the Tender Non-GMO Infant Formula, and the Complete

Comfort Infant Formula, during the applicable statutory period.

          11.   Plaintiff Tabatha Sidi ("Plaintiff Sidi") is a citizen of the State of Utah and is a

member of the Nationwide Class and the Utah Subclass. Plaintiff Sidi purchased Parent's Choice

Infant Formula during the applicable statutory period.




                                                 4
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 5 of 45




        12.    Plaintiff Jolina Manley ("Plaintiff Manley") is a citizen of the State of Nebraska

and is a member of the Nationwide Class and the Nebraska Subclass. Plaintiff Manley purchased

all varieties of Parent's Choice baby food products, as well as Parent's Choice Beef, Chicken and

Turkey, during the applicable statutory period.

        13.    Plaintiff Heather Lowrey ("Plaintiff Lowrey") is a citizen of the State of Texas

and is a member of the Nationwide Class and the Texas Subclass. Plaintiff Lowrey purchased a

wide range of Parent's Choice baby food products, including but not limited to, various Stage 1

and 2 baby food jars, baby formula, cereal, Little Munchers, and Parent's Choice Pediatric

Shakes (various flavors) during the applicable statutory period.

        14.    Plaintiff Jessica David ("Plaintiff David") is a citizen of the State of Florida and is

a member of the Nationwide Class and the Florida Subclass. Plaintiff David purchased Parent's

Choice Puffed Grain Snacks (all flavors), and several flavors of baby food jars, such as Banana,

Apple & Strawberry, Butternut Squash, Sweet Potato, Pear, and Carrot during the applicable

statutory period.

        15.    Plaintiff Ashley Popa ("Plaintiff Popa") is a citizen of the State of Pennsylvania

and is a member of the Nationwide Class and the Pennsylvania Subclass. Plaintiff Popa

purchased various flavors of Parent's Choice Pouches and Food Tubs during the applicable

statutory period.

        16.    Plaintiff Cassandra Martell ("Plaintiff Martell") is a citizen of the State of New

York and is a member of the Nationwide Class and the New York Subclass. Plaintiff Martell

purchased Parent's Choice Formula, Rice Cereal, Baby Food Jars (various flavors) and Pouches

(various flavors) during the applicable statutory period.




                                                  5
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 6 of 45




       17.     Plaintiff Leslie Ainsworth ("Plaintiff Ainsworth") is a citizen of the State of

Arkansas and is a member of the Nationwide Class and the Arkansas Subclass. Plaintiff

Ainsworth purchased various Parent's Choice Yogurt Bites baby food products during the

applicable statutory period.

       18.     Plaintiffs believed they were feeding their children healthy, nutritious foods

during the time they purchased and fed their children Defendant Walmart's Parent's Choice

brand baby food products. Due to the false and misleading claims and omissions by Defendant as

described herein, Plaintiffs were unaware that the baby food products sold by Defendant

contained any level of toxic heavy metals, and Plaintiffs would not have purchased the products

if that information had been fully disclosed.

        19.    Defendant Walmart is a citizen of Delaware, where it is incorporated, and

Arkansas, where it maintains its principal place of business at 702 S. W. 8th St., Bentonville,

AR 72716. Defendant Walmart does business throughout the United States, and manufactures,

markets, advertises, labels, represents, warrants, distributes, and sells baby food products online

and at brick-and-mortar retail stores under its private brand, "Parent's Choice."

       20.     The true names and capacities of Does 1 through 10, inclusive, are unknown to

Plaintiff at this time, and Plaintiff therefore sues such Doe defendants under fictitious names.

Upon information and belief, each Defendant designated as a Doe is in some manner highly

responsible for the occurrences alleged herein, and Plaintiff and Class Members' injuries and

damages, as alleged herein, were proximately caused by the conduct of such Doe defendants.

Plaintiff will seek leave of the Court to amend this Complaint to allege the true names and

capacities of such DOE defendants when ascertained.




                                                 6
        Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 7 of 45




                                   JURISDICTION AND VENUE

        21.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(d)(2). The

matter in controversy, exclusive of interest and costs, exceeds the sum or value of $5,000,000

and is a class action in which members of the Class of plaintiffs (defined below) are citizens of

states different from Walmart. Further, greater than two-thirds of the Class Members reside in

states other than the state in which Walmart is a citizen.

        22.     Venue is proper in this Court and division pursuant to 28 U.S.C. §§ 139l(b)(2)

and (d) in that (I) Plaintiff Ainsworth resides in Mississippi County in this judicial district and

division, and a substantial part of the events or omissions giving rise to the claims occurred in

this district, (2) the State of Arkansas is composed of more than one judicial district, and (3)

Defendant (a) is authorized to and does conduct business in this district and has intentionally

availed itself of the laws and markets within this district through the promotion, marketing,

distribution and sale of its products, including the baby food products discussed in this

complaint, in this district; (b) does substantial business in this district; and (c) is subject to

personal jurisdiction in this district.

                                    FACTUAL ALLEGATIONS

A.      Defendant Falsely Marketed and Advertised its Baby Food Products


        23.     Defendant Walmart manufactures, markets, advertises, labels, represents,

warrants, distributes, and sells baby food products throughout the United States under the

Parent's Choice label. Walmart makes various representations about its Products, including that

they are organic, non-GMO, free from artificial flavors, colors, and preservatives, and "great for




                                                  7
        Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 8 of 45




you." 7 Walmart's labeling and representations indicate to consumers that their baby food

products are safe for consumption by infants and young children.

       24.     The products at issue are various types of Walmart's Parent's Choice baby food

products that contain heavy metals, including but not limited to the Parent's Choice products

purchased by Plaintiffs ("Products"), 8 specifically:

       a.      Parent's Choice Stage 1 (4-6 months) Butternut Squash Baby Food Tub
       b.      Parent's Choice Stage l (4-6 months) Carrot Baby Food Tub
       c.      Parent's Choice Stage 1 (4-6 months) Pear Baby Food Tub
       d.      Parent's Choice Stage 1 (4-6 months) Apple Baby Food Tub
       e.      Parent's Choice Stage 1 (4-6 months) Sweet Potato
       f.      Parent's Choice Stage 2 (6+ months) Banana, Blueberry & Green Beans Jar
       g.      Parent's Choice Stage 2 (6+ months) Butternut Squash Jar
       h.      Parent's Choice Stage 2 (6+ months) Berries & Beets Pouch
       i.      Parent's Choice Stage 2 (6+ months) Organic Whole Grain Macaroni & Cheese
       j.      Parent's Choice Stage 2 (6+ months) Organic Amaranth & Fruity Potato Pouch
       k.      Parent's Choice Stage 2 (6+ months) Organic Pear, Mango & Spinach Pouch
       l.      Parent's Choice Stage 2 (6+ months) Just Mango Fruit Puree Pouch
       m.      Parent's Choice Stage 2 (6+ months) Carrot
       n.      Parent's Choice Stage 2 (6+ months) Organic Strawberry, Carrot & Quinoa Fruit
               & Veggie Puree
       o.      Parent's Choice Stage 2 (6+ months) Just Pears Fruit Puree Pouch
       p.      Parent's Choice Stage 2 (6+ months) Banana Baby Food Tub
       q.      Parent's Choice Stage 2 (6+ months) Apple Strawberry Baby Food Tub
       r.      Parent's Choice Stage 2 (6+ months) Sweet Potato Baby Food Tub
       s.      Parent's Choice Stage 2 (6+ months) Butternut Squash Pineapple Baby Food Tub
       t.      Parent's Choice Stage 2 (6+ months) Rice Rusks-Banana
       u.      Parent's Choice Stage 2 (6+ months) Rice Rusks-Strawberry
       v.      Parent's Choice Stage 2 (6+ months) Organic Rice & Beans Pouch
       w.      Parent's Choice Stage 3 (9+ months) Little Hearts Blueberry Puffed Grain Snack
       x.      Parent's Choice Stage 3 (9+ months) Little Hearts Strawberry Yogurt Cereal
       y.      Parent's Choice Stage 3 (9+ months) White Cheddar Crunchers
       z.      Parent's Choice Stage 3 (9+ months) Broccoli & Rice with Cheddar Pouch
       aa.     Parent's Choice S'mores Pediatric Shake
       bb.     Parent's Choice Vanilla Pediatric Shake
       cc.     Parent's Choice Chocolate Pediatric Shake

1   See e.g., https://www.walmart.com/ip/48-Pack-Parent-s-Choice-Organic-Stage-2-Banana-
Baby-Snack-l-76-oz-Box/46831884;             https://www.walmart.com/ip/Parent-s-Choice-Stage-3-
Wh ite-Cheddar-Baby-Snack-1-48-oz-C anister/23 623499; https ://www.walmart.com/ip/Parent-s-
C ho ice-Toddler-Food-Berry-Baby-Snack- l -oz-Bag/705920946.
8 Plaintiffs reserve the right to amend this definition upon completion of discovery.




                                                  8
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 9 of 45




       dd.     Parent's Choice Strawberry Pediatric Shake
       ee.     Parent's Choice Vanilla with Fiber Pediatric Shake
       ff.     Parent's Choice Toddler Organic Orchard Blend Fruit & Veggie Bites
       gg.     Parent's Choice Yogurt Bites
       hh.     Parent's Choice Toddler Berry Bites
       ii.     Parent's Choice Tender Non-GMO Infant Fonnula
       jj.     Parent's Choice Non-GMO Complete Comfort Infant Fonnula
       kk.     Parent's Choice Stage 1 Rice Baby Cereal
       ll.     Parent's Choice Sensitive Stage 1 Oatmeal Baby Cereal

       25.     Walmart uses words such as "organic" and categorizes its products by stages such

as "Stage 1 - 4 to 6 months", "Stage 2 - 6+ months", "Stage 3 - 9+ months" and "Toddler" to

emphasize the foods suitability for consumption by infants and young children.

       26.     Walmart's labels and packaging do not disclose that the Products contain, or may

contain, levels of toxic heavy metals.

B.     Defendant's Marketing and Advertising Misled and Deceived Consumers


       27.     Parent consumers are drawn to representations such as the ones claimed on

Walmart's packaging and labels because parents pay attention to what ingredients are in the baby

food they purchase for their child. Parents are cautious and vigilant because they do not want to

expose their children to potentially hannful substances or chemicals, such as heavy metals like

arsenic, lead, mercury, and cadmium.

       28.     Walmart's marketing of its Products wrongfully conveys to consumers that the

Products have certain superior quality and characteristics that they do not actually possess. For

example, Walmart's misrepresentations caused Plaintiffs and other consumers to believe that its

Products do not contain high levels of toxic heavy metals through its marketing and omissions,

which is material infonnation to a reasonable consumer.

       29.     In light of Walmart's marketing, including its professed commitment to providing

products that are organic, non-GMO, free from artificial flavors, colors, and preservatives, and



                                               9
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 10 of 45




"great for you" 9, Walmart knew or should have known that the Products contained toxic heavy

metals or potentially dangerous contaminants that pose health risks to humans, and particularly

to infants and young children. Walmart knew consumers purchased the Products based on the

reasonable expectation that Walmart manufactured the Products in a way that was prescribed by

its marketing and advertising.

       30.     Walmart intended that Plaintiffs and Class Members and other consumers rely on

these representations, as evidenced by the intentional and conspicuous placement of the

misleading representations on the Products' packaging by Walmart, as well as its advertising,

marketing, and labeling of the Products as organic, non-GMO, free from artificial flavors, colors,

and preservatives, "great for you", and safe for consumption by infants and young children. 10

       31.     Based on Walmart's decision to advertise, label, and market its Products as

organic, non-GMO free from artificial flavors, colors, and preservatives, "great for you" and safe

for consumption by infants and young children, Walmart had a duty to ensure that these

statements were true and not misleading. As such, Walmart knew or should have known that the

Products included nondisclosed levels of toxic heavy metals.

       32.     However, Walmart's marketing is deceptive, misleading, unfair and false to

Plaintiff and other consumers of its Products. Walmart failed to disclose that the products contain

or may contain any level of heavy metals or other undesirable toxins or contaminants. Walmart



9  See e.g., https://www.walmart.com/ip/48-Pack-Parent-s-Choice-Organic-Stage-2-Banana-
Baby-Snack-l-76-oz-Box/46831884;        https://www.walmart.com/ip/Parent-s-Choice-Stage-3-
White-Cheddar-Baby-Snack-l-48-oz-Canister/23623499; https://www.walmart.com/ip/Parent-s-
Choice-Toddler-F ood-Berry-Baby-Snack- l -oz-Bag/705920946.
10 See   e.g., https://www.walmart.com/ip/48-Pack-Parent-s-Choice-Organic-Stage-2-Banana-
Baby-Snack-l-76-oz-Box/46831884;        https://www.walmart.com/ip/Parent-s-Choice-Stage-3-
Wh ite-Cheddar-Baby-Snack- I -48-oz-Canister/23623499; https://www.walmart.com/ip/Parent-s-
Choice-Toddler-Food-Berry-Baby-Snack- l-oz-Bag/705920946.



                                                10
         Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 11 of 45




intentionally omitted this in order to induce and mislead reasonable consumers like Plaintiffs and

members of the Classes to purchase the Products.

         33.     As a result of Walmart's omissions, a reasonable consumer would have no reason

to suspect the presence of heavy metals in the Products without conducting his or her own tests

or relying on tests conducted by a third party.

         34.     Walmart therefore acted negligently, recklessly, unfairly, and/or intentionally

with its deceptive, misleading, unfair, and false marketing and omissions as described herein.

C.       Heavy Metals


         35.     Heavy metals such as arsenic, lead, mercury, and cadmium are known as

"developmental neurotoxins" that can harm a baby's developing brain and nervous system.

Exposure to these neurotoxins can result in a loss of intellectual capacity and behavioral

problems like attention-deficit hyperactivity disorder ("ADHD"). 11 Though heavy metals are

naturally found in the environment, most heavy metals in foods come from contaminated soil or

water. The contamination comes from either farming or manufacturing practices, such as the use

of pesticides, mining, and smelting or pollution.

          36.    The U.S. Food and Drug Administration ("FDA") has declared that inorganic

arsenic, lead, cadmium, and mercury are dangerous, particularly to infants and children, and

"lead to illness, impairment, and in high doses, death." 12

          37.    The Healthy Babies Bright Futures Report revealed that the Parent's Choice

Organic Strawberry Rice Rusks (Stage 2-6+ months) contains 108 parts per billion ("ppb") of




11   Healthy Babies Bright Futures Report at 6.
12   Subcommittee Report at 9.



                                                  11
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 12 of 45




arsenic, 66 ppb of which was inorganic arsenic, 26.9 ppb of lead, 2.4 ppb of cadmium, and 2.05

ppb of mercury. 13

       38.     In addition to the Healthy Babies Bright Futures Report, as mentioned above, the

Subcommittee published a report revealing findings that numerous baby foods are "tainted with

significant levels of toxic heavy metals, including arsenic, lead, cadmium, and mercury." 14 As

mentioned above, Walmart did not cooperate with the Subcommittee's investigation. Walmart

refused to produce any documents showing its internal testing policies, testing results, or how it

treats ingredients and/or products that surpass any internal standards. 15

       39.     As noted by the Subcommittee, babies' developing brains are "exceptionally

sensitive to injury caused by toxic chemicals, and several developmental processes have been

shown to be highly vulnerable to chemical toxicity." 16

       40.     Furthermore, the Subcommittee Report noted that exposing children to toxic

heavy metals causes permanent decreases in IQ, an increased risk of future criminal and

antisocial behavior, and "untreatable and frequently            permanent" brain damage.      The

Subcommittee Report demonstrated the consequences that can result due to exposure to toxic

heavy metals, noting that one study showed that for each IQ point lost, a child's lifetime

estimated earning capacity will decrease by over $18,000. 17

       a.      Arsenic


       41.     Arsenic is a heavy metal contaminant that is found in food and drinking water

from its long-time use as a pesticide and additive in animal feed. Arsenic has been known to

13 Healthy Babies Bright Futures Report at 26.
14 See Subcommittee Report at 9.
15 Id. at 43.
16 Id. at 9.
11 Id.




                                                 12
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 13 of 45




cause bladder, lung, and skin cancer, and can also harm the developing brain and nervous

system. 18 At least 13 studies link arsenic to IQ loss for children exposed to it in utero or during

the first few years oflife. 19

        42.     Another study on the effects of arsenic revealed an average loss of 5-6 IQ points

among those who drank well water contaminated with arsenic at or above 5 ppb. 20 Studies find

lasting impacts when young children are exposed to arsenic early in life. 21 There is also no

evidence that the effects of arsenic exposure are reversible. 22

        43.     The harmful effects of exposure to arsenic have caused the FDA to set standards

limiting the allowable amount of inorganic arsenic in various products, such as 10 ppb for bottled

water. 23 However, the Parent's Choice Organic Strawberry Rice Rusks (Stage 2-6+ months)

contains 108 ppb of arsenic. 24

        b.      Cadmium


        44.     Cadmium is a heavy metal that has been linked to neurotoxicity, cancer, kidney

damage, bone damage, and heart damage. 25

        45.     Cadmium is a number seven on the Agency For Toxic Substances and Disease

Registry's ("ATSDR") list of substances that is present in the environment that pose the most



18 Healthy Babies Bright Futures Report at 13.
19 Id.
20 Id.
21 Id. ("Studies find lasting impacts when children are exposed to arsenic early in life, including
persistent IQ deficits in children two years after their polluted drinking water was replaced,
cognitive deficits among school-age children exposed early in life, and neurological problems in
adults who were exposed to arsenic-poisoned milk as infants."
22 Id.
23 21 C.F.R. § 165.110; Subcommittee report at 4.
24 Healthy Babies Bright Futures Report at 26.
25 Subcommittee Report at 3.




                                                  13
      Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 14 of 45




significant potential threat to human health, and is associated with decreases in IQ and the

development of ADHD. 26

       46.      The FDA has set the maximum allowable level of cadmium in bottled water at 5

ppb. 27 However, the Parent's Choice Little Hearts Strawberry Yogurt Cereal Snack (Stage 3-9+

months) contains 26.1 ppb of cadmium. 28

        c.      Lead


       47.      Lead is a heavy metal that widely contaminates food from its long-time use as a

pesticide, its use in food processing equipment, and its presence at elevated levels in soil. 29 Lead

is a number two on ATSDR's list of substances present in the environment that pose the most

significant potential threat to human health, and is associated with behavioral problems,

decreased cognitive performance, delayed puberty, and reduced postnatal growth. 30

        48.     According to the FDA, lead is especially dangerous to infants and young

children. 31 Lead exposure has been shown to severely affect academic achievement in children,

and the effects of early childhood exposure appear to be permanent. 32

        49.     The FDA has set the maximum allowable levels in bottle water at 5 ppb of lead. 33

However, the Parent's Choice Organic Strawberry Rice Rusks (Stage 2-6+ months) contains

26.9 ppb of lead. 34



26 Id. at 12.
27 Id. at 4.
28 Healthy Babies Bright Futures Report at 27.
29 Id. at 13.
30 Subcommittee Report at 11.
31 Id.
32 Id.
33 Id. at 4.
34 Healthy Babies Bright Futures Report at 26.




                                                 14
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 15 of 45




       d.      Mercury


       50.     Mercury is a pollutant released from coal-fired power plants, mining operations

and other sources. 35 Mercury is number three on ATSDR's list of substances present in the

environment that pose the most significant potential threat to human health. 36

       51.     Pre-natal mercury exposure has been "consistently associated with adverse

subsequent neuro-development," and post-natal mercury exposure has been associated with

autistic behaviors among preschool-age children. 37

       52.     The FDA has capped the allowable level of mercury in drinking water at 2 ppb. 38

However, the Parent's Choice Organic Strawberry Rice Rusks (Stage 2--6+ months) contains

2.05 ppb ofmercury. 39

D.     Plaintiffs and Class Members' Reliance was Reasonable


       53.     Plaintiffs and Class Members reasonably relied on Defendant's claims,

warranties, representations, advertisements, and other marketing sources concerning the quality

of the Products.

       54.     Plaintiffs and Class Members read and relied upon the labels and packaging of the

Products when making purchasing decisions. Had Plaintiffs and Class Members known

Walmart's Products actually contained high levels of heavy metals, Plaintiffs and Class

Members would not have purchased the Products.




35 Id.at 14.
36 Subcommittee Report at 12.
37 Id. at 12-13.
38 Id. at 4.
39 Healthy Babies Bright Futures Report at 26.




                                                 15
      Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 16 of 45




       55.     A reasonable consumer would consider the labeling of a product when deciding

whether or not to purchase it. Here, Plaintiffs and Class Members relied on the statements and

omissions on the Products' labeling that led them to believe the Products were organic, non-

GMO, "great for you", and free from artificial flavors, colors, and preservatives, and did not

contain levels of toxic heavy metals.

                               CLASS ACTION ALLEGATIONS

       56.     Plaintiffs bring this action individually and on behalf of all other similarly situated

Class Members pursuant to Rule 23 of the Federal Rules of Civil Procedure and seek

certification of the following Classes:

       Nationwide Class

       All persons within the United States who purchased Walmart's Parent's Choice
       Baby Food Products for household or business use during the applicable statute of
       limitations and who have not received a refund or credit for their purchase(s).

       Florida Subclass

       All persons within the State of Florida who purchased Walmart's Parent's Choice
       Baby Food Products for household or business use during the applicable statute of
       limitations and who have not received a refund or credit for their purchase(s).

       Indiana Subclass

       All persons within the State of Indiana who purchased Walmart's Parent's Choice
       Baby Food Products for household or business use during the applicable statute of
       limitations and who have not received a refund or credit for their purchase(s).

       Nebraska Subclass

       All persons within the State of Nebraska who purchased Walmart's Parent's
       Choice Baby Food Products for household or business use during the applicable
       statute of limitations and who have not received a refund or credit for their
       purchase(s).

       New York Subclass

       All persons within the State of New York who purchased Walmart's Parent's
       Choice Baby Food Products for household or business use during the applicable



                                                 16
      Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 17 of 45




       statute of limitations and who have not received a refund or credit for their
       purchase(s).

       North Carolina Subclass

       All persons within the State of North Carolina who purchased Walmart's Parent's
       Choice Baby Food Products for household or business use during the applicable
       statute of limitations and who have not received a refund or credit for their
       purchase(s).

       Oklahoma Subclass

       All persons within the State of Oklahoma who purchased Walmart's Parent's
       Choice Baby Food Products for household or business use during the applicable
       statute of limitations and who have not received a refund or credit for their
       purchase(s).

       Pennsylvania Subclass

       All persons within the State of Pennsylvania who purchased Walmart's Parent's
       Choice Baby Food Products for household or business use during the applicable
       statute of limitations and who have not received a refund or credit for their
       purchase(s).

       Texas Subclass

       All persons within the State of Texas who purchased Walmart's Parent's Choice
       Baby Food Products for household or business use during the applicable statute of
       limitations and who have not received a refund or credit for their purchase(s).

       Utah Subclass

       All persons within the State of Utah who purchased Walmart's Parent's Choice
       Baby Food Products for household or business use during the applicable statute of
       limitations and who have not received a refund or credit for their purchase(s).

       Arkansas Subclass

       All persons within the State of Arkansas who purchased Walmart's Parent's
       Choice Baby Food Products for household or business use during the applicable
       statute of limitations and who have not received a refund or credit for their
       purchase(s).

       57.    Excluded from the Classes are the following individuals and/or entities:

Defendant and its parents, subsidiaries, affiliates, officers and directors, current or former

employees, and any entity in which Defendant has a controlling interest; all individuals who


                                              17
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 18 of 45




make a timely election to be excluded from this proceeding using the correct protocol for opting

out; and all judges assigned to hear any aspect of this litigation, as well as their immediate family

members.

       58.       Plaintiff reserves the right to modify or amend the definition of the proposed

Class and/or add subclasses before the Court determines whether certification is appropriate.

       59.       Numerosity: The proposed Class and Subclasses are so numerous that joinder of

all members would be impractical. The Products are sold throughout the United States, directly

and by third-party retailers. The number of individuals who purchased the Products during the

relevant time period is at least in the thousands. Accordingly, Class members are so numerous

that their individual joinder herein is impractical. While the precise number of Class members

and their identities are unknown to Plaintiff at this time, these Class members are identifiable and

ascertainable.

       60.       Common Questions Predominate: There are questions of law and fact common

to the proposed Class and Subclasses that will drive the resolution of this action and will

predominate over questions affecting only individual Class members. These questions include,

but are not limited to, the following:

                 a.     Whether Defendant misrepresented material facts and/or failed to disclose

       material facts in connection with the packaging, marketing, distribution, and sale of the

       Products;

                 b.     Whether Defendant's use of false or deceptive packaging and advertising

       constituted false or deceptive advertising;

                 c.     Whether Defendant engaged in unfair, unlawful and/or fraudulent business

       practices;




                                                 18
      Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 19 of 45




               d.      Whether Defendant's representations concerning the Products were likely

       to deceive a reasonable consumer;

               e.      Whether Defendant's unlawful conduct, as alleged herein, was intentional

       and knowing;

               f.      Whether Defendant represents to consumers that the Products have

       characteristics, benefits, or qualities that they do not have;

               g.      Whether Plaintiffs and the Classes are entitled to damages and/or

       restitution, and in what amount;

               h.      Whether Defendant is likely to continue using false, misleading or

       unlawful conduct such that an injunction is necessary; and

               1.      Whether Plaintiffs and the Classes are entitled to an award of reasonable

       attorneys' fees, interest, and costs of suit.

       61.     Defendant has engaged in a common course of conduct giving rise to violations of

the legal rights sought to be enforced uniformly by Plaintiffs and members of the Classes.

Similar or identical statutory and common law violations, business practices, and injuries are

involved. The injuries sustained by members of the proposed Classes flow, in each instance,

from a common nucleus of operative fact, namely, Defendant's deceptive packaging and

advertising of the Products. Each instance of harm suffered by Plaintiffs and members of the

Classes has directly resulted from a single course of illegal conduct. Each Class Member has

been exposed to the same deceptive practice, as each of the Products: (a) bear the materially

same representations regarding the health and quality of the Products, in that they are organic,

non-GMO, "great for you", free from artificial flavors, colors, and preservatives, and safe for

consumption by infants and young children, and (b) the Products actually contain levels of toxic




                                                  19
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 20 of 45




heavy metals. Therefore, individual questions, if any, pale m comparison to the numerous

common questions predominating in this action.

       62.     Typicality: The representative Plaintiffs' claims are typical of those of the

proposed Classes, as all members of the proposed Classes are similarly affected by Defendant's

uniform unlawful conduct as alleged herein.

       63.     Adequacy: Plaintiffs will fairly and adequately protect the interests of the

proposed Classes as their interests do not conflict with, and are in no way antagonistic to, the

interests of the putative Class Members they seek to represent. Plaintiffs have also retained

counsel competent and experienced in class action litigation and they intend to prosecute this

action vigorously. The interests of the members of the Classes will be fairly and adequately

protected by Plaintiffs and their counsel.

       64.     Superiority: The nature of this action and the nature of the laws available to

Plaintiffs and the Classes make the use of the class action format a particularly efficient and

appropriate procedure to afford relief to them and the Classes for the wrongs alleged. The

damages or other financial detriment suffered by individual Class Members is miniscule

compared to the burden and expense that would be entailed by individual litigation of their

claims against Defendant. It would thus be virtually impossible for Plaintiffs and Class

Members, on an individual basis, to obtain effective redress for the wrongs done to them. Absent

the class action, Class Members would not likely recover, or would not likely have the chance to

recover, damages and/or restitution from Defendant, which would continue to retain the proceeds

of its wrongful conduct. Additionally, injunctive relief for the benefit of Class Members and the

public would not be possible absent class treatment and Defendant's wrongful conduct would

persist unabated. Further, individualized litigation would increase the delay and expense to all




                                               20
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 21 of 45




parties and would multiply the burden on the judicial system presented by the complex legal and

factual issues of this case. Finally, Defendant has acted, or failed to act, on grounds generally

applicable to Plaintiffs and the proposed Classes, supporting the imposition of uniform relief to

ensure compatible standards of conduct toward the members of the Classes. Individualized

litigation presents a potential for inconsistent or contradictory judgments. A class action is

superior to any alternative means of prosecution.

                                    CAUSES OF ACTION

                                 FIRST CAUSE OF ACTION
                                 Breach of Express Warranty
                                   (on behalf of the Classes)

       65.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1-64, as

though fully set forth herein.

       66.     Plaintiffs bring this claim individually and on behalf of the members of the

proposed Classes against Walmart for breach of express warranty.

       67.     Walmart marketed and sold the Products into the stream of commerce with the

intent that the Products would be purchased by Plaintiffs and members of the Classes.

       68.     Walmart expressly warranted, advertised, and represented to Plaintiffs and

members of the Classes that the Products were and are organic, non-GMO, free from artificial

flavors, colors, and preservatives, "great for you", and safe for consumption by infants and

young children.

       69.     Walmart made these express warranties regarding the Products' quality,

ingredients, and suitability for consumption in writing through its website, advertisements, and

marketing materials and on the Products' packaging and labels. These express warranties became

part of the basis of the bargain that Plaintiffs and members of the Classes entered into upon

purchasing the Products.


                                               21
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 22 of 45




       70.     Walmart's advertisements, warranties, and representations were made in

connection with the sale of the Products to Plaintiffs and members of the Classes. Plaintiffs and

members of the Classes relied on Walmart's advertisements, warranties, and representations

regarding the Products in deciding whether or not to purchase Walmart's Products.

       71.     Walmart's Products do not conform to Walmart's advertisements, warranties and

representations in that they are not safe or appropriate for consumption by infants and young

children, and contain, or may contain, levels of various heavy toxic metals.

       72.     Walmart was on notice of this breach, as Walmart was aware of the included

heavy metals in the Products based on the investigation in the Healthy Babies Bright Futures

report that revealed the Products as containing various levels of toxic heavy metals.

       73.     Privity exists because Walmart expressly warranted to Plaintiffs and members of

the Classes through the warranting, packaging, advertising, marketing, and labeling that the

Products were organic, non-GMO, free from artificial flavors, colors, and preservatives, "great

for you", and safe for consumption by infants and young children, and by failing to make any

mention of heavy metals and/or unnatural or other ingredients.

       74.     As a direct and proximate result of Walmart's conduct, Plaintiffs and members of

the Classes have suffered actual damages in that they purchased Products that were worth less

than the price they paid and they would not have purchased had they known of the risk and/or

presence of heavy metals and/or other contaminants that do not conform to the products'

marketing and advertisements.

       75.     Plaintiffs and members of the Classes seek actual damages, injunctive and

declaratory relief, attorneys' fees, costs, and any other just and proper relief available under the

law.




                                                22
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 23 of 45




                               SECOND CAUSE OF ACTION
                        Breach of Implied Warranty of Merchantability
                                   (on behalf of the Classes)

       76.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1-64, as

though fully set forth herein.

       77.     Plaintiffs bring this claim individually and on behalf of the members of the

proposed Classes against Walmart for breach of implied warranty of merchantability.

       78.     Walmart is a merchant engaging in the manufacturing and sale of goods that were

purchased by Plaintiffs and members of the Classes.

       79.     At all times mentioned herein, Walmart manufactured or supplied the Products,

and prior to the time the Products were purchased by Plaintiffs and members of the Classes,

Walmart impliedly warranted to them that the Products were of merchantable quality, fit for their

ordinary use, and conformed to the promises and affirmations of fact made on the Products'

containers and labels, including that the food was organic, non-GMO, free from artificial flavors,

colors, and preservatives, "great for you", and safe for consumption by infants and young

children. Plaintiffs and members of the Classes relied on Walmart's promises and affirmations of

fact when they purchased the Products.

       80.     Contrary to these representations and warranties, the Products were not fit for

their ordinary use, consumption by infants or young children, and did not conform to Walmart's

affirmations of fact and promises as they contained, or were at risk of containing, heavy metals

and/or unnatural or other ingredients or contaminants that do not conform to the packaging.

        81.    Walmart breached its implied warranties by selling Products that failed to

conform to the promises or affirmations of fact made on the container or label, as each product

contained heavy metals and/or unnatural or other ingredients or contaminants that do not

conform to the packaging.


                                               23
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 24 of 45




       82.     Walmart was on notice of this breach, as Walmart was aware of the included

heavy metals in the Products based on the investigation in the Healthy Babies Bright Futures

report that revealed the Products as containing various levels of toxic heavy metals.

       83.     Privity exists because Walmart impliedly warranted to Plaintiffs and members of

the Classes through the warranting, packaging, advertising, marketing, and labeling that the

Products were organic and free from artificial flavors, colors, and preservatives, and safe for

consumption by infants and young children, and by failing to make any mention of heavy metals

and/or unnatural or other ingredients.

       84.     As a direct and proximate result of Walmart's conduct, Plaintiffs and members of

the Classes have suffered actual damages in that they have purchased Products that are worth

less than the price they paid and that they would not have purchased at all had they known the

presence or risk of heavy metals and/or unnatural or other ingredients.

       85.     Plaintiffs and members of the Classes seek actual damages, injunctive and

declaratory relief, attorneys' fees, costs, and any other just and proper relief available under the

law.

                                 THIRD CAUSE OF ACTION
                                      Fraud by Omission
                                   (on behalf ofthe Classes)

       86.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1-64, as

though fully set forth herein.

       87.     Plaintiffs bring this claim individually and on behalf of the members of the

proposed Classes against Walmart for fraud by omission.

        88.    Walmart concealed from and failed to disclose to Plaintiffs and members of the

Classes that the Products contained, or were at risk of containing, heavy metals and/or unnatural




                                                24
      Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 25 of 45




or other ingredients that do not conform to the Products' labels, packaging, advertising, and

statements.

       89.     Walmart was under a duty to disclose to Plaintiffs and members of the Classes the

true quality, characteristics, ingredients and suitability of the Products because: (1) Walmart was

in a superior position to know the true state of facts about its products; (2) Walmart was in a

superior position to know the actual ingredients, characteristics, and suitability of the Products

for consumption by infants and young children; and (3) Walmart knew that Plaintiffs and

members of the Classes could not reasonably have been expected to learn or discover that the

Products were misrepresented in the packaging, labels, advertising, and websites prior to

purchasing the Products.

       90.     The facts concealed or not disclosed by Walmart to Plaintiffs and members of the

Classes are material in that a reasonable consumer would have considered them important when

deciding whether to purchase the Products.

       91.     Plaintiffs and members of the Classes justifiably relied on Walmart's omissions to

their detriment. The detriment is evident from the true quality, characteristics, and ingredients of

the Products, which is inferior when compared to how the Products are advertised and

represented by Walmart.

       92.     As a direct and proximate result of Walmart's conduct, Plaintiffs and members of

the Classes have suffered actual damages in that they purchased the Products that were worth

less than the price they paid and that they would not have purchased at all had they known of the

risk and/or presence of heavy metals and/or unnatural or other ingredients that do not conform to

the products' labels, packaging, advertising, and statements.




                                                25
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 26 of 45




       93.     Plaintiffs and members of the Classes seek actual damages, injunctive and

declaratory relief, attorneys' fees, costs, and any other just and proper relief available under the

law.

                                 FOURTH CAUSE OF ACTION
                                  Negligent Misrepresentation
                                   (on behalf of the Classes)

       94.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1-64, as

though fully set forth herein.

       95.     Plaintiffs bring this claim individually and on behalf of the members of the

proposed Classes against Walmart for negligent misrepresentation.

       96.     Walmart marketed the Products in a manner indicating that the Products were and

are organic, non-GMO, free from artificial flavors, colors, and preservatives, "great for you", and

safe for consumption by infants and young children. However, the Products contained, or were at

risk of containing, heavy metals and/or unnatural or other ingredients or contaminants that do not

conform to the packaging. Therefore, Walmart has made misrepresentations about the Products.

       97.     Walmart's misrepresentations regarding the Products are material to a reasonable

consumer because they relate to the safety and quality of the product the consumer is receiving

and paying for. A reasonable consumer would attach importance to such representations and

would be induced to act thereon in deciding whether or not to purchase the Product.

        98.    At all relevant times when such misrepresentations were made, Walmart knew or

had been negligent in not knowing that the Products contained, or were at risk of containing,

heavy metals and/or unnatural or other ingredients or contaminants. Walmart has no reasonable

grounds for believing its misrepresentations were not false and misleading.

        99.     Walmart intended that Plaintiffs and other consumers rely on these

representations, as evidenced by the intentional and conspicuous placement of the misleading


                                                26
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 27 of 45




representations on the Products' packaging by Walmart, as well as its advertising, marketing, and

labeling of the Products as organic, non-GMO, free from artificial flavors, colors, and

preservatives, "great for you", and safe for consumption by infants and young children.

        100.   Plaintiffs and members of the Classes have reasonably and justifiably relied on

Walmart's negligent misrepresentations when purchasing the Products, and had the correct facts

been known, would not have purchased the Products at all.

        101.   Therefore,    as   a direct   and     proximate   result   of Walmart's    negligent

misrepresentations, Plaintiffs and members of the Classes have suffered actual damages in that

they purchased the Products that were worth less than the price they paid and that they would not

have purchased at all had they known of the risk and/or presence of heavy metals and/or

unnatural or other ingredients that do not conform to the products' labels, packaging, advertising,

and statements.

        102.   Plaintiffs and members of the Classes seek actual damages, injunctive and

declaratory relief, attorneys' fees, costs, and any other just and proper relief available under the

law.

                                  FIFTH CAUSE OF ACTION
                                  Intentional Misrepresentation
                                     (on behalf of the Classes)

        103.   Plaintiffs repeat and reallege the allegations contained in paragraphs 1-64, as

though fully set forth herein.

        104.   Plaintiffs bring this claim individually and on behalf of the members of the

proposed Classes against Walmart for intentional misrepresentation.

        105.   Walmart marketed the Products in a manner indicating that the Products were and

are organic, non-GMO, free from artificial flavors, colors, and preservatives, "great for you", and

safe for consumption by infants and young children. However, the Products contained, or were at


                                                27
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 28 of 45




risk of containing, heavy metals and/or unnatural or other ingredients or contaminants that do not

conform to the packaging. Therefore, Walmart has made misrepresentations about the Products.

        106.   Walmart's misrepresentations regarding the Products are material to a reasonable

consumer because they relate to the safety and quality of the product the consumer is receiving

and paying for. A reasonable consumer would attach importance to such representations and

would be induced to act thereon in deciding whether or not to purchase the Product.

        107.   At all relevant times when such misrepresentations were made, Walmart knew

that the representations were misleading, or acted recklessly in making the representations,

without regard to the truth.

        108.   Walmart intended that Plaintiffs and other consumers rely on these

representations, as evidenced by the intentional and conspicuous placement of the misleading

representations on the Products' packaging by Walmart, as well as its advertising, marketing, and

labeling of the Products as organic, non-GMO, free from artificial flavors, colors, and

preservatives, "great for you", and safe for consumption by infants and young children.

        109.   Plaintiffs and members of the Classes have reasonably and justifiably relied on

Walmart's intentional misrepresentations when purchasing the Products, and had the correct

facts been known, would not have purchased them at all.

        110.   Therefore, as a direct and proximate result of Walmart's intentional

misrepresentations, Plaintiffs and members of the Classes have suffered actual damages in that

they purchased the Products that were worth less than the price they paid and that they would not

have purchased at all had they known of the risk and/or presence of heavy metals and/or

unnatural or other ingredients that do not conform to the products' labels, packaging, advertising,

and statements.




                                                28
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 29 of 45




        111.   Plaintiffs and members of the Classes seek actual damages, injunctive and

declaratory relief, attorneys' fees, costs, and any other just and proper relief available under the

law.

                                SIXTH CAUSE OF ACTION
                        Quasi Contract/Unjust Enrichment/Restitution
                                  (On behalf ofthe Classes)

        112.   Plaintiffs repeat and reallege the allegations contained in paragraphs 1-64, as

though fully set forth herein.

        113.   Plaintiffs bring this claim individually and on behalf of the members of the

proposed Classes against Walmart for quasi contract, unjust enrichment, and restitution.

        114.   As alleged herein, Walmart has intentionally and recklessly made misleading

representations to Plaintiffs and members of the Classes to induce them to purchase the Products.

Plaintiffs and members of the Classes have reasonably relied on the misleading representations

and have not received all of the benefits promised by Walmart. Plaintiffs and members of the

Classes therefore have been induced by Walmart's misleading and deceptive representations

about the Products, and paid more money to Walmart for the Products than they otherwise would

and/or should have paid.

        115.   Plaintiffs and members of the Classes have conferred a benefit upon Defendant as

Walmart has retained monies paid to them by Plaintiffs and members of the Classes.

        116.   The monies received were obtained under circumstances that were at the expense

of Plaintiffs and members of the Classes - i.e., Plaintiffs and members of the Classes did not

receive the full value of the benefit conferred upon Walmart.

        117.   Therefore, it is inequitable and unjust for Walmart to retain the profit, benefit, or

compensation referred upon it without paying Plaintiffs and the members of the Classes back for

the difference of the full value of the benefits compared to the value actually received.


                                                29
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 30 of 45




        118.    As a direct and proximate result of Walmart's unjust enrichment, Plaintiffs and

members of the Classes are entitled to restitution, disgorgement, and/or the imposition of a

constructive trust upon all profits, benefits, and other compensation obtained by Walmart from

its deceptive, misleading, and unlawful conduct as alleged herein.

                               SEVENTH CAUSE OF ACTION
                      Florida Deceptive and Unfair Trade Practices Act
                                   Fla. Stat.§§ 501.201 et seq.
                 (On behalf of Plaintiff Jessica David and the Georgia Subclass)

        119.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1-64, as if

fully set forth herein.

        120.    Plaintiff David brings this claim individually and on behalf of the members of the

proposed Florida Subclass against Walmart for violations of Florida Deceptive and Unfair Trade

Practices Act, Fla. Stat. §§ 501.201 et seq.

        121.    Plaintiff David and members of the Florida Subclass are "consumers," as defined

by Fla. Stat. § 501.203(7), the products sold by Defendant Walmart are "goods" within the

meaning of FDUTPA, and the transactions at issue constitute "trade or commerce" as defined by

FDUTPA.

        122.    The Florida Deceptive and Unfair Trade Practices Act ("FDUTPA"), Fla. Stat.

§ 501.204 provides that "[u]nfair methods of competition, unconscionable acts or practices, and

unfair or deceptive acts or practices in the conduct of any trade or commerce are hereby declared

unlawful."

        123.    For the reasons discussed herein, Defendant Walmart violated and continues to

violate FDUTPA by engaging in the herein described unconscionable, deceptive, unfair acts or

practices proscribed by Fla. Stat. § 501.201, et seq. Walmart's acts and practices, including its

material omissions, described herein, were likely to, and did in fact, deceive and mislead



                                                30
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 31 of 45




members of the public, including Plaintiff David and members of the Florida Subclass and other

consumers acting reasonably under the circumstances, to their detriment.

       124.    At all times mentioned herein, Walmart engaged in trade or commerce in Florida,

as defined by Fla. Stat. § 501.203(8), in that they advertised, offered or sale, sold or distributed

goods or services in Florida and/or engaged in trade or commerce directly or indirectly affecting

the people of Florida.

       125.    Walmart repeatedly advertised on the labels for its Products, on its websites, and

through national advertising campaigns, among other things, that its Products were organic, non-

GMO, free from artificial flavors, colors, and preservatives, "great for you", and safe for

consumption by infants and young children. Walmart failed to disclose the material information

that its Products contained unsafe levels of toxic heavy metals.

       126.    Walmart's representations and omissions were material because they were likely

to deceive reasonable consumers and to induce them to purchase Walmart's Products without

knowing that the Products contained unsafe levels of toxic heavy metals. As a direct and

proximate result of Walmart's unfair and deceptive acts or practices, Plaintiff David and

members of the Florida Subclass suffered damages by purchasing Walmart's Products because

they would not have purchased Walmart's Products had they known the truth, that the Products

contain, or may contain, levels of toxic heavy metals.

        127.   Walmart's deceptive trade practices caused Plaintiff David and members of the

Florida Subclass to suffer injury in fact and actual damages in the form of the loss or

diminishment of value of the Products they purchased, which allowed Walmart to profit at the

expense of Plaintiff David and members of the Florida Subclass. The injuries Plaintiff David and

members of the Florida Subclass suffered were to legally protected interests. The gravity of the




                                                31
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 32 of 45




harm of Defendant Walmart's actions is significant and there is no corresponding benefit to

consumers of such conduct.

        128.    Plaintiff David and members of the Florida Subclass seek relief for the injuries

they have suffered as a result of Walmart's unfair and deceptive acts and practices, as provided

by FDUTPA and applicable law.

                               EIGHTH CAUSE OF ACTION
                         North Carolina Unfair Trade Practices Act
                                N.C. Gen. Stat.§ 75-1.1 et seq.
            (On behalf of Plaintiff Susan Canada and the North Carolina Subclass)

        129.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1-64, as if

fully set forth herein.

        130.    Plaintiff Canada brings this claim individually and on behalf of the members of

the proposed North Carolina Subclass against Walmart for violations of North Carolina Unfair

Trade Practices Act, N.C. Gen. Stat.§ 75.1-1 et seq.

        131.    North Carolina's Unfair and Deceptive Trade Practices Act, N.C. Gen. Stat.

§§ 75-1.1, et seq. ("NCUDTPA"), prohibits a person from engaging in "[u]nfair methods of

competition in or affecting commerce, and unfair or deceptive acts or practices in or affecting

commerce[.]" The NCUDTPA provides a private right of action for any person injured "by

reason of any act or thing done by any other person, firm or corporation in violation ot'' the

NCUDTPA. N.C. Gen. Stat.§ 75-16.

        132.    Walmart's acts and practices described above were performed in the course of

Walmart's trade or business and thus occurred in or affected "commerce," as defined in N.C.

Gen. Stat.§ 75-1.l(b).

        133.    In the course of its business, Walmart concealed that its Products contained, or

were at risk of containing, toxic heavy metals such as arsenic, cadmium, mercury, and lead, and



                                                32
      Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 33 of 45




otherwise engaged in activities with a tendency or capacity to deceive. Walmart also engaged in

unlawful trade practices by employing deception, deceptive acts or practices, fraud,

misrepresentations, or concealment, suppression or omission of any material fact with intent that

others rely upon such concealment, suppression or omission, in connection with the sale of its

Products.

       134.     By misrepresenting that its Products were safe for consumption by infants and

young children, and advertising its Products as organic, non-GMO, free from artificial flavors,

colors, and preservatives, "great for you", and safe for consumption by infants and young

children, Walmart participated in unfair, deceptive, and unconscionable acts that violated the

NCUDTPA.

       135.     In light of Walmart's marketing, including its professed commitment to providing

products that are organic, non-GMO, free from artificial flavors, colors, and preservatives, "great

for you", and safe for consumption by infants and young children, Walmart knew or should have

known that the Products contained toxic heavy metals or potentially dangerous contaminants that

pose health risk to humans, and particularly to infants and young children. Walmart therefore

was aware, or should have been aware, of the presence of toxic heavy metals in its Products.

However, Walmart concealed the fact that its Products contain, or may contain, levels of toxic

heavy metals.

       136.     By failing to disclose and by actively concealing the presence of, or risk of, toxic

heavy metals in its Products, and by marketing its Products as o organic, non-GMO, free from

artificial flavors, colors, and preservatives, "great for you", and safe for consumption by infants

and young children, Walmart engaged in unfair, unconscionable, and deceptive business

practices in violation of the NCUDTPA.




                                                33
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 34 of 45




        137.    Walmart intentionally and knowingly misrepresented material facts regarding the

Products with an intent to mislead Plaintiff and members of the proposed North Carolina

Subclass.

        138.    As a direct and proximate result of Walmart's violations of the NCUDTPA,

Plaintiff and members of the proposed North Carolina Subclass have suffered actual damages in

that they purchased the Products that were worth less than the price they paid and that they

would not have purchased at all had they known of the risk and/or presence of heavy metals

and/or unnatural or other ingredients that do not conform to the products' labels, packaging,

advertising, and statements.

        139.    Plaintiff Canada and members of the North Carolina Subclass seek actual

damages, injunctive and declaratory relief, attorneys' fees, costs, and any other just and proper

relief available under the law.

                                 NINTH CAUSE OF ACTION
                Texas Deceptive Trade Practices and Consumer Protection Act
                            Tex. Bus. & Com. Code§§ 17.41 et seq.
                ( On behalf of Plaintiff Heather Lowrey and the Texas Subclass)

        140.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1-64, as if

fully set forth herein.

        141.     Plaintiff Lowrey brings this claim individually and on behalf of the members of

the proposed Texas Subclass against Walmart for violations of Texas Deceptive Trade Practices

and Consumer Protection Act ("TDTPA"), F Tex. Bus. & Com. Code§§ 17.41 et seq.

        142.    Plaintiff Lowrey and members of the Texas Subclass intend to assert a claim

under the TDTPA against Walmart. Plaintiff and members of the Texas Subclass intend to

provide written notice of the specific complaint and damages to Walmart in accordance with

Tex. Bus. & Com. Code § 17.05. Subject to the response, if any, by Walmart within 60 days of



                                                34
      Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 35 of 45




the notice, Plaintiff Lowrey, individually and on behalf of the Texas Subclass, shall amend the

Complaint to include this Claim for Relief and demand all appropriate relief under the TDTPA.

       143.    At all material times herein, Walmart engaged in ''trade" or "commerce" as

defined by the TDTPA.

       144.    The TDTPA, Tex. Bus. & Com. Code § 17.46, makes it unlawful to commit

"[f]alse, misleading, and deceptive acts or practices in the conduct of any trade or commerce."

       145.    For the reasons discussed herein, Walmart violated and continues to violate the

TDTPA by engaging in the herein described unconscionable, deceptive, unfair acts or practices

proscribed by TDTPA §§ 17.41 et seq. Walmart's acts and practices, including its material

omissions, described herein, were likely to, and did in fact, deceive and mislead members of the

public, including consumers acting reasonably under the circumstances, to their detriment.

       146.    Defendant Walmart repeatedly marketed and advertised on the labels for the

Products, on its website, among other items, that the Products were and are organic, non-GMO,

free from artificial flavors, colors, and preservatives, "great for you", and safe for consumption

by infants and young children. Walmart failed to disclose the material information that the

Products contained unsafe levels of toxic heavy metals.

       147.    Walmart's representations and omissions were material because they were likely

to deceive reasonable consumers to induce them to purchase its Products without being aware

that the Products contained unsafe levels of toxic heavy metals. As a direct and proximate result

of Walmart's unfair and deceptive acts or practices, Plaintiff Lowrey and members of the Texas

Subclass suffered damages by purchasing Walmart's Products because they would not have

purchased the Products had they known the truth, and they received a product that was worthless

because it contains unsafe levels of toxic heavy metals.




                                                35
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 36 of 45




        148.     Walmart's deceptive trade practices caused injury in fact and actual damages

Plaintiff Lowrey and members of the Texas Subclass in the form of the loss or diminishment of

value of the Products Plaintiff Lowrey and members of the Texas Subclass purchased, which

allowed Walmart to profit at the expense of Plaintiff Lowrey and members of the Texas

Subclass. The injuries Plaintiff Lowrey and members of the Texas Subclass were to legally

protected interests. The gravity of the harm of Walmart's actions is significant and there is no

corresponding benefit to consumers of such conduct.

        149.     Plaintiff Lowrey and members of the Texas Subclass seek relief for the injuries

they have suffered as a result of Walmart's unfair and deceptive acts and practices, as provided

by TDTPA and applicable law.

                                  TENTH CAUSE OF ACTION
                           New York Deceptive Acts and Practices Act
                                     N.Y. Gen. Bus. Law§ 349
               (On behalf of Plaintiff Cassandra Martell and the New York Subclass)

        150.     Plaintiffs repeat and reallege the allegations contained in paragraphs 1-64, as if

fully set forth herein.

        151.     Plaintiff Martell brings this claim individually and on behalf of the members of

the proposed New York Subclass against Walmart for violations of New York Deceptive Acts

and Practices Act ("NYDAPA"). N.Y. Gen. Bus. Law§ 349.

        152.     Plaintiff Martell, members of the New York Subclass, and Defendant Walmart are

"persons" under NYDAPA. N.Y. Gen. Bus. Law§ 349(h).

        153.     Walmart's actions as set forth herein occurred in the conduct of trade or

commerce under NYDAPA.




                                                 36
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 37 of 45




        154.    NYDAPA makes unlawful "[d]eceptive acts or practices in the conduct of any

business, trade or commerce." N.Y. Gen. Bus. Law § 349. Walmart's conduct, as set forth

herein, constitutes deceptive acts or practices under this section.

        155.    In the course of business, Walmart made affirmative misrepresentations that

conveyed to Plaintiff Martell and members of the New York Subclass that the Walmart baby

food Products were organic, non-GMO, free from artificial flavors, colors, and preservatives,

"great for you", and safe for consumption by infants and young children. Walmart, however,

concealed and suppressed material facts concerning the Products, including that they contained

unsafe levels of heavy metals.

        156.    Plaintiff Martell and members of the New York Subclass had no way of

discerning that Walmart's representations were false and misleading without conducting their

own scientific tests.

        157.    Walmart thus violated NYDAPA by making statements, when considered as a

whole from the perspective of a reasonable consumer, that conveyed that its Products were

organic, non-GMO, free from artificial flavors, colors, and preservatives, "great for you", and

safe for consumption by infants and young children. Walmart also failed to disclose and warn

that its Products were unsafe and unsuitable for consumption by infants and young children, and

that the Products contained levels of heavy metals.

        158.    Walmart intentionally and knowingly made affirmative misrepresentations and

failed to disclose material facts regarding its Products with intent to mislead Plaintiff Martell and

members of the New York Subclass.




                                                 37
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 38 of 45




          159.   Walmart knew or should have known that their conduct violated NYDAPA, and

owed a duty to Plaintiff Martell and members of the New York Subclass to disclose the true and

unsafe nature of its Products.

          160.   Walmart's concealment of the level of heavy metals in its Products was material

to Plaintiff Martell and members of the New York Subclass, as they relate to the safety of the

product the consumer is receiving and paying for. A reasonable consumer would attach

importance to such representations and would be induced to act thereon in deciding whether or

not to purchase the Product.

          161.   Walmart's unfair or deceptive acts or practices were likely to and did in fact

deceive reasonable consumers, including Plaintiff Martell and members of the New York

Subclass, about the safety of its Products. Plaintiff Martell and members of the New York

Subclass would not have purchased the Products had they known that the Products were unsafe

for consumption by infants and young children, and that they contained levels of toxic heavy

metals.

          162.   Walmart's violations present a continuing risk to Plaintiff Martell and members of

the New York Subclass as well as to the general public. Walmart's unlawful acts and practices

complained of herein affect the public interest.

          163.   As a direct and proximate result of Walmart's misrepresentations, concealment of,

and failure to disclose material information, as well as Walmart's deceptive and unfair acts and

practices made during the course of Walmart's business, Plaintiff Martell and members of the

New York Subclass suffered ascertainable loss and actual damages.




                                                   38
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 39 of 45




        164.    Plaintiff Martell and members of the New York Subclass seek relief for the

injuries they have suffered as a result of Walmart's unfair and deceptive acts and practices, as

provided by NYDAPA and applicable law.

                             ELEVENTH CAUSE OF ACTION
                               New York False Advertising Act
                                  N.Y. Gen. Bus. Law§ 350
                   (On behalf ofPlaintiff Martell and the New York Subclass)

        165.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1-64, as if

fully set forth herein.

        166.    Plaintiff Martell brings this claim individually and on behalf of the members of

the proposed New York Subclass against Walmart for violations of New York False Advertising

Act ("NYFAA"). N.Y. Gen. Bus. Law§ 350.

        167.    The NYF AA makes unlawful "[f]alse advertising in the conduct of any business,

trade or commerce." N.Y. Gen. Bus. Law § 350. False advertising includes "advertising,

including labeling of a commodity ... if such advertising is misleading in a material respect,"

taking into account ''the extent to which the advertising fails to reveal facts material in light of ..

. representations [made] with respect to the commodity ... " N.Y. Gen. Bus. Law§ 350(a).

        168.    Walmart caused to be made or disseminated through New York, through

advertising, marketing, and other publications, statements and omissions that were untrue or

misleading, and that were known or should've been known through the exercise of reasonable

care by Walmart, to be untrue and misleading.

        169.    Walmart made numerous material and affirmative misrepresentations and

omissions of fact with intent to mislead and deceive consumers concerning its Products.

Specifically, Walmart intentionally concealed and suppressed material facts concerning the

safety of its Products, and that they contained, or were at risk of containing, levels of toxic heavy



                                                  39
      Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 40 of 45




metals. Walmart intentionally and grossly defrauded and mislead Plaintiff Martell and members

of the New York Subclass concerning the true and unsafe nature of its Products.

       170.    The misrepresentations and omissions regarding the Products set forth herein

were material and likely to deceive a reasonable consumer, as they relate to the safety and

quality of the product the consumer is receiving and paying for. A reasonable consumer would

attach importance to such representations and would be induced to act thereon in deciding

whether or not to purchase the Product.

       171.    Walmart intentionally and knowingly misrepresented material facts regarding its

Products with intent to mislead Plaintiff Martell and members of the New York Subclass.

       172.    Walmart's false advertising was likely to and did in fact deceive reasonably

consumers, including Plaintiff Martell and members of the New York Subclass, about the true

nature of the safety and quality of its Products. Plaintiff Martell and members of the New York

Subclass would not have purchased the Products had they known the Products had they known

that the Products were unsafe for consumption by infants and young children, and that they

contained levels of toxic heavy metals.

       173.    Walmart's violations present a continuing risk to Plaintiff Martell and members of

the New York Subclass as well as to the general public. Walmart's unlawful acts and practices

complained of herein affect the public interest.

       174.    As a direct and proximate result of Walmart's misrepresentations, concealment of,

and failure to disclose material information, as well as Walmart's deceptive and unfair acts and

practices made during the course of Walmart's business, Plaintiff Martell and members of the

New York Subclass suffered ascertainable loss and actual damages.




                                                   40
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 41 of 45




        175.    Plaintiff Martell and members of the New York Subclass seek relief for the

injuries they have suffered as a result of Walmart's unfair and deceptive acts and practices, as

provided by NYFAA and applicable law.

                             TWELFTH CAUSE OF ACTION
            Pennsylvania's Unfair Trade Practices and Consumer Protection Law
                                   73 P.S. §§ 201-1, et seq
                 (On behalf of Plaintiff Popa and the Pennsylvania Subclass)

        176.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1-64, as if

fully set forth herein.

        177.    Plaintiff Popa brings this claim individually and on behalf of the members of the

proposed Pennsylvania Subclass against Defendant for violations of Pennsylvania's Unfair Trade

Practices and Consumer Protection Law, 73 P.S. §§ 201-1, et seq.

        178.    Plaintiff Popa, Defendant Walmart, and members of the Pennsylvania Subclass

are "Person[s]" within the meaning of Pennsylvania's Unfair Trade Practices and Consumer

Protection Law ("UTPCPL"), 73 P.S. § 201-2(2).

        179.    73 P.S. § 201-3 declares unlawful "unfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or commerce .... "

        180.    Walmart's business acts and practices alleged herein constituted deceptive acts or

practices under the 73 P.S. § 201, et seq.        Specifically, Walmart has violated the following

subsections of the UTPCPL:

                a.        73 P.S. § 201-2(4)(v) prohibits "[r]epresenting that goods or services have

        sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities which they

        do not have ...." By marketing the Products with their current packaging, Walmart has

        represented and continues to represent that the Products have characteristics (i.e., that the

        products are organic, non-GMO, free from artificial flavors, colors, and preservatives,



                                                  41
      Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 42 of 45




       "great for you", and safe for consumption by infants and young children) that they do not

       have. Therefore, Walmart has violated 73 P.S. § 201-2(4)(v).

               b.     73 P.S. § 201-2(4)(vii) prohibits "[r]espresenting that goods or services are

       of a particular standard, quality, or grade, or that goods are of a particular style or model,

       if they are of another." By marketing the Products with their current packaging, Walmart

       has represented and continues to represent that the Products are of a particular standard

       (i.e., the products are organic, non-GMO, free from artificial flavors, colors, and

       preservatives, "great for you", and safe for consumption by infants and young children)

       which they do not possess. Therefore, Walmart has violated 73 PS§ 201-2(4)(vii).

               c.     73 P.S. § 201-2(4)(ix) prohibits "[a]dvertising goods or services with

       intent not to sell them as advertised." By marketing the Products as organic, non-GMO,

       free from artificial flavors, colors, and preservatives, "great for you", and safe for

       consumption by infants and young children but not intending to sell the Products as such,

       Walmart has violated 73 P.S. § 201-2(4)(ix).

       181.    Walmart has known or reasonably should have known that the Products contained

unsafe levels of toxic heavy metals, and that Plaintiff Popa and other members of the

Pennsylvania Subclass would reasonably and justifiably rely on the packaging in purchasing the

Products.

       182.    Walmart has intentionally and knowingly misrepresented material facts with an

intent to mislead Plaintiff Popa and the Pennsylvania Subclass.

       183.    The above unlawful, unfair, and deceptive acts and practices by Walmart were

immoral, unethical, oppressive and unscrupulous. These acts caused substantial injury to Plaintiff




                                                42
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 43 of 45




Popa and the Pennsylvania Subclass that they could not reasonably avoid, and this substantial

injury outweighed any benefits to consumers or to competition.

        184.   Walmart's representations were material to Plaintiff Popa and the Pennsylvania

Subclass because they relate to the quality and safety of the product the consumer is receiving

and paying for. A reasonable consumer would attach importance to such representations and

would be induced to act thereon in making purchase decisions.

        185.   As a direct and proximate cause of Walmart's conduct, Plaintiff Popa and

members of the Pennsylvania Subclass suffered damages as alleged above.

        186.   Plaintiff Popa and the Pennsylvania Subclass seek an order enjoining Defendant

Walmart's deceptive acts and practices, and awarding attorneys' fees, and any other just and

proper relief available under the UTPCPL.

        187.    In addition to or in lieu of actual damages, Plaintiff Popa and the Pennsylvania

Subclass seek statutory damages for each injury and violation which has occurred.

        188.    Plaintiff Popa and the Pennsylvania Subclass seek relief under 73 P.S. § 201-9.2,

including, but not limited to, injunctive relief, actual damages or $100 per Class Member,

whichever is greater, treble damages, and attorneys' fees and costs.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, individually and on behalf of the Classes, respectfully pray

for following relief:

                A.      Certification of this case as a class action on behalf of the Class and

        Subclasses defined above, appointment of Plaintiffs as Class representatives, and

        appointment of their counsel as Class counsel;




                                                43
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 44 of 45




              B.      A declaration that Defendant's actions, as described herein, constitute

       violations of the claims described herein;

              C.      An award to Plaintiffs and the proposed Classes of restitution and/or other

       equitable relief, including, without limitation, restitutionary disgorgement of all profits

       and unjust enrichment that Defendant obtained from Plaintiffs and the proposed Classes

       as a result of its unlawful, unfair and fraudulent business practices described herein;

              D.      An award of injunctive relief as permitted by law or equity, including:

       enjoining Defendant from continuing the unlawful practices as set forth herein, and

       directing Defendant to identify, with Court supervision, victims of its conduct and pay

       them all money it is required to pay;

               E.     An order directing Defendant to engage in a corrective advertising

       campaign;

              F.      An award of all economic, monetary, actual, consequential, compensatory,

       and treble damages caused by Defendant's conduct;

              G.      An award to Plaintiffs and their counsel of their reasonable expenses and

       attorneys' fees;

               H.     An award to Plaintiffs and the proposed Classes of pre- and post-judgment

       interest, to the extent allowable; and

               I.         For such further relief that the Court may deem just and proper.




II I

II/




                                                   44
       Case 3:21-cv-00082-DPM Document 1 Filed 04/28/21 Page 45 of 45




                                 DEMAND FOR JURY TRIAL

        Plaintiffs demand a trial by jury of all claims presented herein so triable.

Dated: April 27, 2021                           CARNEY BATES & PULLIAM PLLC

                                          By:

                                                Hank Bates
                                                519 West 7th St.
                                                Little Rock, AR 72201
                                                Tel:    501-312-8500
                                                hbates@cbplaw.com

                                                CARLSON LYNCH LLP
                                                Todd D. Carpenter (to apply pro hac vice)
                                                Scott G. Braden (to apply pro hac vice)
                                                1350 Columbia St., Ste. 603
                                                San Diego, CA 92101
                                                Tel.: 619-762-1900
                                                Fax: 619-756-6991
                                                tcarpenter@carlsonlynch.com
                                                sbraden@carlsonlynch.com

                                                LEEDS BROWN LAW, P.C.
                                                Jeffrey K. Brown (to apply pro hac vice)
                                                Michael A. Tompkins (to apply pro hac vice)
                                                Brett R. Cohen (to apply pro hac vice)
                                                One Old Country Road, Suite 34 7
                                                Carle Place, NY 11514
                                                Tel:    516-873-9550
                                                j brown@leedsbrownlaw.com
                                                mtompkins@leedsbrown law .com
                                                bcohen@leedsbrownlaw.com

                                                Attorneys for Plaintiffs




                                                  45
